PER CURIAM.
At the November term, 1927, the appellants, Banfield and Krafft, and four other persons were indicted in the district of Rhode Island, under sections 37 and 48 of the Criminal Code (18 USCA §§ 88, 101), for conspiring to “receive, conceal, aid in concealing and retain in their possession with intent to convert to their own use and gain, certain property of the United States which had theretofore been stolen, the same being postage stamps * * * knowing the same to have been so stolen.” Three overt acts were set out.
Of the six persons indicted only the appellants and one John Conley were placed on trial. All three were found guilty and each was sentenced to pay a fine of $5,000 and to imprisonment for two years. Among the errors assigned is the refusal of the court, at the close of all the evidence, to direct the jury to return verdicts of acquittal, as to the appellants, on the ground that there was no evidence upon which they could be convicted of a conspiracy in the district of Rhode Island.
After careful examination of the evidence, we are of the opinion that the District Court erred in denying the motion.
The judgment of the District Court is vacated, the verdict is set aside, and the ease is remanded to that court for further proceedings not inconsistent with this opinion.